Citation Nr: 1117853	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left inguinal hernia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition, also claimed as chest pain.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to September 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011 the Veteran revoked his designation of a Veterans Service Organization as his representative; he has not designated another representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran requested a Travel Board hearing.  He was scheduled for such hearing on February 1, 2011, but failed to report.  In a letter dated February 7, 2011, he explained that inclement weather on the date of the scheduled hearing, and related factors, including dangerous road conditions made travel on that date inadvisable.  He indicated that he attempted to inform the RO of the situation on the day of the hearing, but was unable to do so because of problems with RO voicemail ; he requested that the hearing be rescheduled.  Pursuant to 38 C.F.R. § 20.702(d), the Board finds that good cause is shown and that rescheduling of the hearing is warranted.  

Since Travel Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should arrange for the Veteran to be scheduled for a Travel Board hearing before a Veterans Law Judge, and provide him with written notification of the date, time, and location of said hearing.

The claim should then be processed in accordance with standard appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

